Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-13-00640-CV

                IN RE IBEX STAFFING SOLUTIONS, INC. and Pronto Insurance

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 23, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On September 20, 2013, relators IBEX Staffing Solutions, Inc. and Pronto Insurance filed

a petition for writ of mandamus complaining of the trial court’s order setting aside a jury verdict

and granting a new trial in the underlying employment discrimination case. This court requested

and received a response on behalf of the real party in interest, Andrea Collie, in November 2013.

The court subsequently abated the mandamus proceeding to allow the newly appointed judge of

County Court at Law No. 10 to reconsider the predecessor judge’s decision on the plaintiff’s

motion for new trial. See TEX. R. APP. P. 7.2(b).

           On March 31, 2014, the court received an Order on Reconsideration of New Trial Order

from the new trial judge, vacating the order complained of in this mandamus proceeding. On April



1
  This proceeding arises out of Cause No. 376802, styled Andrea Collie v. IBEX Staffing Solutions, Inc. and Pronto
Insurance, pending in the County Court at Law No. 10, Bexar County, Texas, the Honorable Tina Torres presiding.
                                                                                   04-13-00640-CV


7, 2014, relators moved to dismiss this mandamus petition in light of the trial court’s order on

reconsideration. Because the order challenged by relators in this proceeding has been vacated, the

petition for writ of mandamus is accordingly dismissed as moot.


                                                PER CURIAM




                                               -2-